

116 HRES 563 IH: Recognizing the Office of the Legislative Counsel of the House of Representatives on the occasion of the 100th anniversary of the Office.
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 563IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Ms. Lofgren (for herself and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRecognizing the Office of the Legislative Counsel of the House of Representatives on the occasion
			 of the 100th anniversary of the Office.
	
 Whereas the Office of the Legislative Counsel of the House of Representatives was established 100 years ago by section 1303 of the Act of February 24, 1919 (40 Stat. 1057, 1141; commonly known as the Revenue Act of 1918);
 Whereas the Office has grown from serving primarily the Committee on Ways and Means in 1919 to serving all Committees and Members of the House, drafting legislation in all areas of Federal law;
 Whereas the Office provides the House with high-quality legal analysis and drafting services on a nonpartisan, impartial, and confidential basis;
 Whereas the Office is essential to the House in the achievement of a clear, faithful, and coherent expression of legislative policies; and
 Whereas most attorneys in the Office spend a career in service of the House with many staying for decades and providing a valuable source of continuity of institutional knowledge: Now, therefore, be it
	
 That the House of Representatives expresses sincere gratitude to— (1)the Office of the Legislative Counsel for 100 years of service; and
 (2)the attorneys and staff of the Office for their faithful and exemplary public service. 